DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 12/7/2020 in which: claims 1, 5 are amended, claim 2 remains as filed originally, claims 4 is previously presented and claims 3, 6 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2010/0166232) in view of Beier (DE 102011101142) and Hwang (US 5803410).

Regarding claim 1, Liu discloses a method comprising: generating a pressure wave (by way of sound wave generator element 204) from within a core of a composite material ([0077] lines 1-3, carbon nanotube composite structure) through a perforated structure (Fig. 3, elements 208), wherein the pressure wave (by way of sound wave generator element 204) is configured to 
However, Beier teaches an aircraft structure made with honeycomb composite material/noise attenuation structure and coated with carbon nanotube materials (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Liu, by making the core of composite material of honeycomb material, as taught by Beier, for the purpose of providing a lightweight sound attenuating material for the core structure.
Liu and Beier do not expressly disclose the perforated structure defining a gap and the pressure wave creating a gap filler that presents a virtually smooth aerodynamic surface with reduced drag over the gap.
However, Hwang discloses the perforated structure (16) defining a gap (34) and the pressure wave (fluid flow from gaps) creating a gap filler that presents a virtually smooth aerodynamic surface with reduced drag over the gap (34) (fluid flow is blown upwards from 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Liu and Beier, by making the perforated structure define a gap and the pressure wave create a gap filler that presents a virtually smooth aerodynamic surface with reduced drag over the a perforation of the perforated structure from the gap of the perforation, as taught by Beier, for the purpose of reducing skin friction and to evenly distribute the flow to the outer layer.

Regarding claim 2, Liu discloses wherein the composite material ([0077] lines 1-3, carbon nanotube composite structure) further comprises an acoustically treated sandwich composite structure ([0078] wherein the composite structure comprises multiple layers sandwiched together to include conductive material layer, transition layer, wetting layer, and anti-oxidation layer).

Regarding claim 4, Liu discloses wherein the pressure wave generating material (204) is comprised of at least one of a thermoacoustic material ([0066] lines 1-5, thermoacoustic device and module), a piezoelectric material and a semiconductor material, and a microelectric circuit, and further comprising applying an electrical current (by way of electrode elements 206, 216) to the pressure wave generating material (204) such that current flows through the pressure wave generating material (204).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642